EXHIBIT NO. 10.5

RETIREMENT AGREEMENT


                    THIS AGREEMENT is made this 18th day of December, 2000,
between ALAN W. OTT ("Mr. Ott") and CHEMICAL FINANCIAL CORPORATION ("Chemical"),
and joined in by its subsidiary, CHEMICAL BANK AND TRUST COMPANY ("Chemical
Bank");

                    WHEREAS, Chemical is a bank holding company and a Michigan
corporation; and

                    WHEREAS, Chemical believes that its ability to conduct its
business successfully is dependent upon retaining key management employees until
such time as they retire; and

                    WHEREAS, Mr. Ott has been employed in an important
management and chief executive position with Chemical for over 30 years, and the
parties desire to continue to maintain a relationship upon the terms and
conditions set forth herein; and

                    WHEREAS, Mr. Ott has determined to retire from the active
management of Chemical, but has agreed to provide assistance and advice to
Chemical and Chemical Bank;

                    IT IS, THEREFORE, AGREED AS FOLLOWS:

                    1.          Retirement. Effective the close of business
December 31, 1996, Mr. Ott resigned and retired from his position as President
and Chief Executive Officer of Chemical Financial Corporation and Chief
Executive Officer of Chemical Bank. Mr. Ott shall continue to serve as a
Director of Chemical and Chemical Bank and Chairman of the Board of Directors of
Chemical and Chemical Bank, through January 1, 2001 to December 31, 2001,
without compensation for Directors' meetings. Mr. Ott may thereafter continue
his service to Chemical for such time and in such role as Chemical and he deem
appropriate.

                    2.          Compensation and Benefits. Chemical agrees to
pay to Mr. Ott an annual compensation of Fifty Thousand Dollars ($50,000.00),
commencing on the first day of January, 2001, for a period of one year or until
his death, if earlier. Payments to Mr. Ott will be made on the first business
day of each month during the term of this Agreement.

          Mr. Ott shall be provided group health benefits in accordance with the
terms of Chemical's Retiree Medical and Dental Plan. If at any time Chemical
terminates any such insurance plan for its retirees, Chemical may also terminate
such plan for Mr. Ott; if Chemical substitutes medical and hospitalization
insurance plans for its retirees or provides additional medical or
hospitalization insurance coverage for its retirees, then such substituted
and/or additional insurance coverage shall be made available to Mr. Ott.

                    3.          Covenant Not To Compete. Mr. Ott agrees that
during the period that payments are being made to him hereunder, he shall not
enter into employment or any form of equity ownership of any business which is
competitive with the businesses related to, affiliated with, or managed by
Chemical; provided, however, that the parties agree that this provision will be
limited to a geographic area consisting of a fifty (50) mile radius from each
existing business location of Chemical or any business related to, affiliated
with, or managed by Chemical. In the event the Board of Directors of Chemical
determines that Mr. Ott is in violation of this covenant not to compete, it
shall give written notice to him. Mr. Ott shall have a period of ninety (90)
days from the date of such notice to cease his competitive activity, and the
payments hereunder shall continue during such period. If the competitive
activity is not terminated within the ninety (90) day period, further payments
hereunder shall cease. In the event of a dispute hereunder, the parties agree to
submit their disagreement to arbitration. Nothing in this Section 3 shall be
construed to prevent Mr. Ott from acquiring or holding, directly or indirectly,
securities of any corporation or other entity the securities of which are listed
for trading on any national or regional securities exchange or quoted on any
automated quotation system sponsored by the National Association of Securities
Dealers, Inc. as long as Mr. Ott's total beneficial ownership in any such
corporation or entity does not exceed five percent (5%) of the total securities
outstanding of such corporation or entity.




--------------------------------------------------------------------------------


                    4.          No Assignment. This Agreement is personal to
each party to this Agreement and no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the others.

                    5.          Modification. This Agreement supersedes all
prior agreements with respect to the matters covered hereby, and no modification
of this Agreement shall be valid unless it is in writing and signed by Chemical
and by Mr. Ott.

                    6.          Construction. This Agreement shall be governed
and construed in accordance with the laws of the State of Michigan.

                    7.          Headings. The paragraph headings in this
Agreement are for convenient reference only, and shall not modify or amend the
express terms hereof.

                    8.          Successors and Assigns. This Agreement shall be
binding upon, and shall insure to the benefit of, the parties hereto and their
respective heirs, personal representatives, successors and assigns.



DATED:  December 18, 2000

s/ Alan W. Ott

--------------------------------------------------------------------------------

 

Alan W. Ott

 

 

 

 

 

CHEMICAL FINANCIAL CORPORATION

 

 

 

 

DATED:   December 18, 2000

By

s/ Aloysius J. Oliver

--------------------------------------------------------------------------------

 

 

Aloysius J. Oliver
Its President & Chief Executive Officer

 

 

 

 

 

CHEMICAL BANK AND TRUST COMPANY

 

 

 

 

DATED:   December 18, 2000

By

s/ David B. Ramaker

--------------------------------------------------------------------------------

 

 

David B. Ramaker
Its President & Chief Executive Officer






2